DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-29 directed to inventions non-elected without traverse.  Accordingly, claims 23-29 have been cancelled.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 3/12/21, with respect to the 112 rejections have been fully considered and are persuasive.  The most recent amendments to the claims resolve the issues.
Therefore, the 112(b) rejection of claims 7, 8, 12-19, 21 and 22 has been withdrawn. 
The 112(b) rejection of claim 20 is moot because the claim has been canceled. 

Applicant’s arguments, see pages 10-17, filed 3/12/21, with respect to Izawa in view of Hampden-Smith have been fully considered and are persuasive. Izawa does not teach or suggest the presence of a flux or LiCl.  Hampden-Smith does teach an alkali halide flux but there is no motivation to combine the two references.
Therefore, the 103 rejection of claims 1-8, 10-19, 21 and 22 as obvious over Izawa in view of Hampden-Smith has been withdrawn. 
The 103 rejection of claims 9 and 20 as obvious over Izawa in view of Hampden-Smith is moot because the claims have been canceled. 

Allowable Subject Matter
Claims 1-8, 10-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Izawa, teaches a method of making a thiogallate based fluorescent material .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/L.E./           Examiner, Art Unit 1734   
                                                                                                                                                                                          /Matthew E. Hoban/Primary Examiner, Art Unit 1734